Title: To Alexander Hamilton from James McHenry, 12 November 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department November 12th. 1799
          
          I have received your letter of the 30th. Ultimo enclosing a letter from Captain Adrian Kissam resigning his commission in the Army.
          You will be pleased to notify Captain Kissam that his resignation has been accepted—and inform me of the time it should take effect that it may be entered in the books of the Office.
          Your information respecting Captain Kirklands rank shall be attended to—
          I have the honor to be with great respect Your obed servant.
          
            James McHenry
          
          Major Genl. Hamilton
        